ACCEPTED
                                                                                                         04-15-00021-CV
                                                                                             FOURTH COURT OF APPEALS
                                                                                                  SAN ANTONIO, TEXAS
                                                                                                     6/5/2015 6:47:47 PM
                                                                                                          KEITH HOTTLE
                                                                                                                  CLERK

                                          No. 04-15-00021-CV

                           IN THE FOURTH COURT OF APPEALS
                                                                                FILED IN
                                   at SAN ANTONIO, TEXAS                 4th COURT OF APPEALS
                                        -----------------------            SAN ANTONIO, TEXAS
                BOARD OF ADJUSTMENT OF THE CITY OF SAN ANTONIO           06/5/2015 6:47:47 PM
                                     Respondent - Appellant                 KEITH E. HOTTLE
                                                  v.                             Clerk
                             MICHAEL AND THERESA HAYES
                                      Petitioners - Appellees
                                        -----------------------
     Trl. Ct. No. 2014-CV-00284; Appeal from the County Court At Law No. 10, Bexar County,
                        Texas; The Honorable David J. Rodriguez, Presiding

      ===============================================================
                  APPELLANT’S FIRST MOTION TO EXTEND TIME
                         TO FILE APPELLANT’S BRIEF
                                 (OPPOSED)
      ===============================================================

TO THE HONORABLE FOURTH COURT OF APPEALS:

         The Board of Adjustment of the City of San Antonio, Appellant, submits its Opposed

Motion for Extension of Time to File Appellant's Brief and in support of this motion states as

follows:

1.       Appellant's Brief is due Monday, June 8, 2015.

2.       This motion is filed prior to the expiration of this due date.

3.       The undersigned has conferred with Appellees’ counsel and he has informed counsel that

         the motion is opposed.

4.       Appellant requests an additional thirty (30) days to file its Appellant's Brief, extending

         the time to file its Brief to July 8, 2015.

5.       No extension has previously been granted.

6.       This is not an expedited appeal.
7.     The undersigned is responsible for the preparation of Appellant's Brief. Over the past

       thirty days, the undersigned has been engaged in the preparation of various motions and

       responses on several litigation cases and in preparation for trial in Jimenez vs. Chris

       Teague, Cause #: SA-13-CV-00876-DE (JWP), United States District Court, San

       Antonio, Division. Although the jury trial in Jimenez was rescheduled last week, all

       pretrial submissions, which the undersigned is responsible to prepare, are due June 8,

       2015. In addition to providing litigation support in numerous cases pending in state and

       federal courts, the undersigned counsel has also been engaged in the submissions of briefs

       in the accelerated appeal in City of Laredo vs. Reyna, Fourth Court of Appeals, Cause no.

       04-15-00147- CV; and in the civil appeal in Sauceda vs. City of Pearsall, Cause no. 14-

       51349, Fifth Circuit Court of Appeals.

8.     In order for Appellant and its counsel to give the necessary attention to the record and the

       preparation of its Brief in this matter, Appellant requests the additional time to file its

       Brief. Appellant believes that an adequate and proper brief can be filed within the time

       requested.

9.     This extension request is not filed for purposes of delay.

                                             PRAYER

       Appellant asks this Court to grant its motion extending the deadline to file its Appellant's

Brief to July 7, 2015.
                                            Respectfully submitted,

                                            LAW OFFICES OF ALBERT LÓPEZ
                                            14310 Northbrook Dr., Suite 200
                                            San Antonio, Texas 78232
                                            Telephone: (210) 404-1983
                                            Fax: (210) 404-1990

                                            By: /s/ Albert López
                                               ALBERT LÓPEZ
                                               State Bar No. 12562350
                                               alopezoffice@gmail.com
                                               ATTORNEY FOR APPELLANT


                                CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the above and foregoing instrument was served
pursuant to the rules upon David L. Earl, 745 East Mulberry, Mailbox 16, San Antonio, Texas
78212 on June 5, 2015.


                                                    /s/ Albert López
                                                    Albert López